Mr. Presiding Justice Gary delivered the opinion of the Court. The abstract of the plaintiff in error entitled the bill she filed, “ Bill of Beview and Supplement.” There is no claim of newly discovered evidence, and the review, if any, is to be —must be, for error apparent on the record of the former case. Ebert v. Gerding, 116 Ill. 216; and therefore that whole record must be inspected. Griggs v. Gear, 3 Gilm. 2. The abstract filed contains no copies or abridgments of any part of that record, but only points us to places in the record here filed where such copies may be found. Such places constituting, as shown by side paging of the abstract, more than one hundred pages of the record here. Upon such an abstract we can not review the action of the Superior Court, and the decree dismissing the bill must be affirmed. Wabash R. R. v. Smith, 58 Ill. App. 419; Vocke v. Peters, 58 Ill. App. 238; Hepp v. Jaenemann, 23 Ill. App. 453. Prom the abstract we can learn nothing of the original case. Affirmed. Shepard, J., takes no part in this decision.